DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2, line 4, “basing” should be changed to – biasing --.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10, 16, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 necessitates “a hollow protrusion extending proximally into the central portion of the expansion chamber.” Claim 1 necessitates, “a hollow protrusion extending proximally into the expansion chamber.” It is unclear and indefinite if these hollow protrusions are intended to be the same, or different, structure. For purposes of examination, the office regards the “hollow protrusion” as recited in claim 16 to be the same as the “hollow protrusion” as recited in claim 16.
Claim 17 necessitates that, “the first stage pressure regulator comprises a first valve”. Claim 1 necessitates that, “the at least one pressure regulation stage includes a valve”. It is unclear and indefinite whether these “valves” are intended to be the same, or different, structure. For purposes of examination, the office regards the “valve” as recited in claim 17 to be the same as the “valve” as recited in claim 1.
Claim 17 recites the limitation "the passage" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically recited are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moskow (U.S. Patent 3,890,999).
In regards to claim 1, Moskow discloses a pressure-regulating device comprising: a fluid inlet (port at 14); an expansion body (10) defining an expansion chamber (26) that is in fluid communication with the fluid inlet (port at 20), the expansion body (10) comprising a hollow protrusion (50) extending proximally into the expansion chamber (26); at least one pressure regulation stage (represented by 12) in fluid communication with the expansion chamber (26)and configured to decrease fluid pressure of a fluid passing through the at least one pressure regulation stage (represented by 12), wherein the at least one pressure regulation stage (represented by 12) includes a valve (portion of 104 which seals against 58, and 58), wherein a proximal opening (62) of the hollow protrusion (50) located within an interior of the expansion chamber (26) communicates fluid from the interior of the expansion chamber (26)  
The office notes that the inclusion of material worked upon (i.e. gas) by a structure being claimed does not impart patentability to the claims. See MPEP § 2115.
The office notes that the term “proximally” as utilized is a relative term. Without a point of reference from which to judge the term “proximally”, the extension direction is merely regarded as extending between two points. 
In regards to claim 2, the valve (portion of 104 which seals against 58, and 58) is a first valve, which is part of the at least one pressure regulation stage (represented by 12), the first pressure regulation stage (represented by 12) comprising a first piston (102) configured to actuate the first valve (portion of 104 which seals against 58, and 58) between an open position and a closed position and a first biasing (114) member biasing the first piston (102) toward an open position of the first valve (portion of 104 which seals against 58, and 58).
In regards to claim 3, the hollow protrusion (50) defines a cavity (56), and wherein the first valve (portion of 104 which seals against 58, and 58) comprises a seal (58) and a sealing member (portion of 104 which seals against 58) located in the cavity (at least in the closed position).
In regards to claim 5, the first piston (102) and the first biasing member (114) are secured between a distal end (30) of the expansion body (10) and a proximal end (90) of an intermediate regulator body (12).


In regards to claim 16, the expansion body (10) comprises the hollow protrusion (50) extending proximally into the central portion of the expansion chamber (26), the hollow protrusion (50) defining a passage (60) for communicating the supply fluid to the first stage pressure regulator (represented by 12), the passage (60) having a diameter narrower than the diameter of the central portion.
Claim(s) 1-4, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knop et al. (U.S. Patent 5,921,275), hereinafter “Knop”.
In regards to claim 1, Knop discloses a pressure-regulating device comprising: a fluid inlet (18); an expansion body (EB) defining an expansion chamber (EC) that is in fluid communication with the fluid inlet (18), the expansion body (EB) comprising a hollow protrusion (70, 72) extending proximally into the expansion chamber (EC); at least one pressure regulation stage in fluid communication with the expansion chamber (EC)and configured to decrease fluid pressure of a fluid passing through the at least one pressure regulation stage, wherein the at least one pressure regulation stage includes a valve (interface of 84 and 104), wherein a proximal opening (PO) of the hollow protrusion (70, 72) located within an interior of the expansion chamber (EC) communicates fluid from the interior of the expansion chamber (EC) to the valve (interface of 84 and 104); and a fluid outlet (14) positioned downstream from and in fluid communication with the at least one pressure regulation stage.
The office notes that the inclusion of material worked upon (i.e. gas) by a structure being claimed does not impart patentability to the claims. See MPEP § 2115.


    PNG
    media_image1.png
    798
    1006
    media_image1.png
    Greyscale

In regards to claim 2, the valve (interface of 84 and 104) is a first valve, which is part of the at least one pressure regulation stage, the first pressure regulation stage comprising a first piston (106) configured to actuate the first valve (interface of 84 and 104) between an open position and a closed position and a first biasing (78) member biasing the first piston (106) toward an open position of the first valve (interface of 84 and 104).

In regards to claim 4, the seal (84) and sealing member (104) of the first valve are retained within the cavity (C) at least in part by a retainer (70) received in the proximal opening (PO) and having a through passage (90) for communicating the fluid through the retainer (70) to the first valve (interface of 84 and 104). 
The office notes that under such an interpretation, that the sealing member is a portion of the retainer and that the retainer is a portion of the hollow protrusion. It is the office’s understanding of the claim language that such an interpretation is reasonable.
In regards to claim 17, the first stage pressure regulator comprises the first valve (interface of 84 and 104 ) including a seal (84) and a sealing member (104), the seal (84) and the sealing member (104) located within a passage of the hollow protrusion (70, 22).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moskow in view of Costle et al. (U.S. Publication 2014/0102560), hereinafter “Costle”.
Moskow discloses all of the elements as discussed above.
Moskow does not specifically disclose a second stage pressure regulator in fluid communication with an outlet of the first stage pressure regulator, the second stage pressure regulator configured to further decrease the pressure of the supply gas passing through the second stage pressure regulator. However, Costle teaches a multistage pressure regulator which includes a second stage pressure regulator (20) configured to further decrease the pressure of the supply gas passing through the second stage pressure regulator.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have made the regulating system disclosed by Moskow to include a second stage pressure regulator downstream of the first pressure regulator so as to provide reduction of pressure from the first stage pressure regulator as taught by Costle (para. [0016]). 
Allowable Subject Matter
Claims 18-20 are allowed.
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With regards to claims 18-20, the following is an examiner’s statement of reasons for allowance: The prior art does not disclose or teach in useable combination “an adjustment mechanism including opposing first and second threaded walls, threadedly engaged together to enclose a biasing member therebetween, wherein a piston seals against an inner surface of a first protrusion extending distally from an expansion body and is offset radially inward from the first threaded wall, and wherein the piston further seals against an inner surface of a second protrusion opposite the first protrusion and offset radially inward from the second threaded wall”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753